Title: To Thomas Jefferson from J. Phillipe Reibelt, 11 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Balt. le 11 Janv. 1806.
                        
                        J’ai l’honneur de Vous presenter—çijoint—la liste des Livres, que Vous m’avez demandès en ma cidevant
                            Qualitè de Libraire, que je ne pouvois pas Vous envoyer de suite, pour les quels j’avois donc ecrits a Paris—et que je
                            Vous propose maintenant de Vous faire venir de Bordeaux avec d’autres pour Moi et mes Amis pour les fraix d’importation
                            seulement.
                        Je Vous prie, de vouloir bien la repasser a Votre loisir, et me la renvoyer en suite, afin que je puisse en
                            remettre Copie a Mr. Guestier(*), qui veut—comme Vous savez—avoir la Complaisance, d’en faire faire l’achat par son
                                frere. 
                  Je Vous offre mes hommages avec la plus pur sincerite.
                        
                            Reibelt.
                        
                        
                            (*) Il fera—malgre ce qui m’avoit dit de Contraire—la derniere fois—probablement bientot partir un
                                batiment pour Bordeaux.
                        
                    